546 S.E.2d 114 (2000)
353 N.C. 269
STATE of North Carolina
v.
Timothy Lanier ALLEN.
No. 70A86-7.
Supreme Court of North Carolina.
December 20, 2000.
Gretchen M. Engel, Staff Attorney, John R. Rittelmeyer, Raleigh, for Allen.
Jonathan P. Babb, Assistant Attorney General, W. Robert Caudle, II, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Halifax County:
"Denied by order of the Court in conference, this the 20th day of December 2000."